      Case 2:20-cv-02555-KJM-DB Document 15 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEBRA YERIKE,                                     No. 2:20-cv-2555 KJM DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    VALERIE MAJANO, et al.,
15                       Defendant.
16

17           Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge as provided by Local Rule 302(c)(21).

19           On May 10, 2021, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The time for filing objections has expired, and no party has filed objections to

23   the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////

                                                       1
     Case 2:20-cv-02555-KJM-DB Document 15 Filed 09/16/21 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed May 10, 2021 (ECF No. 14) are adopted in
 5   full;
 6           2. The United States is substituted as the sole defendant;
 7           3. The January 6, 2021 motion to dismiss (ECF No. 3) is granted;
 8           4. The complaint is dismissed without prejudice; and
 9           5. The Clerk of Court is directed to close this case.
10   DATED: September 16, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
